                                             Case 2:15-cv-02381-GMN-NJK Document 81 Filed 10/02/18 Page 1 of 19


                                         1    TYSON & MENDES LLP
                                              THOMAS E. MCGRATH
                                         2    Nevada Bar No. 7086
                                              Email: tmcgrath@tysonmendes.com
                                         3    3960 Howard Hughes Parkway, Suite 600
                                              Las Vegas, Nevada 89169
                                         4    Tel: (702) 724-2648
                                              Fax: (702) 938-1048
                                         5

                                         6                                          DISTRICT COURT

                                         7                                    CLARK COUNTY, NEVADA

                                         8    FEDERAL HOUSING FINANCE AGENCY, in Case No. 2:15-cv-02381-GMN-NJK
                                              its capacity as Conservator of Federal National
                                         9    Mortgage Association and Federal Home Loan
                                              Mortgage Corporation; FEDERAL NATIONAL MOTION TO REMOVE COUNSEL
                                        10    MORTGAGE ASSOCIATION; and FEDERAL FROM CMECF SERVICE LIST
                                              HOME LOAN MORTGAGE CORPORATION
                                        11
                                                                            Plaintiffs,
3960 Howard Hughes Parkway, Suite 600




                                        12
                                              vs.
      Las Vegas, Nevada 89169




                                        13
                                              SFR INVESTMENTS POOL 1, LLC, a Nevada
                                        14    Domestic Limited Liability Company,

                                        15                                  Defendant.

                                        16

                                        17           Thomas E. McGrath, Esq. (“Mr. McGrath”) respectfully moves this Court for removal
                                        18    from the electronic service list in the above-referenced matter.      Mr. McGrath represented
                                        19    Defendant Fiesta Park Homeowners’ Association (“Fiesta Park”), but Fiesta Park was terminated
                                        20    from this matter on June 6, 2016 (see Civil Docket for Case #: 2:15-cv-02381-GMN-NJK
                                        21    attached hereto). Mr. McGrath does not represent any other parties in this case.
                                        22    ///
                                        23    ///
                                        24    ///
                                        25    ///
                                        26    ///
                                        27    ///
                                        28    ///

                                                                                              1
                                             Case 2:15-cv-02381-GMN-NJK Document 81 Filed 10/02/18 Page 2 of 19


                                         1           As such, Mr. McGrath respectfully requests that this Court enter an Order removing him

                                         2    from the CMECF service list in this matter.

                                         3           DATED this 2nd day of October 2018.

                                         4                                                     TYSON & MENDES LLP

                                         5
                                                                                               /s/ Thomas E. McGrath
                                         6                                                     THOMAS E. MCGRATH
                                                                                               Nevada Bar No. 7086
                                         7                                                     3960 Howard Hughes Parkway, Suite 600
                                                                                               Las Vegas, Nevada 89169
                                         8                                                     Tel: (702) 724-2648

                                         9

                                        10           IT IS SO ORDERED.

                                        11           DATED this _______
                                                                  3rd day of October 2018
3960 Howard Hughes Parkway, Suite 600




                                        12
      Las Vegas, Nevada 89169




                                        13

                                        14
                                                                                            UNITED  STATES
                                                                                            United States   DISTRICT
                                                                                                          Magistrate   JUDGE
                                                                                                                     Judge
                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28

                                                                                              2
